COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                               NO. 2-10-153-CV


SFTF HOLDINGS, LLC                                   APPELLANT

                                          V.

PRIMELENDING, A PLAINSCAPITAL                        APPELLEES
COMPANY, MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.,
AS NOMINEE FOR LENDER AND
LENDERS SUCCESSORS AND
ASSIGNS, AND ONEW EST BANK,
FSB, AS DULY AUTHORIZED
MORTGAGE SERVICER FOR W ELLS
FARGO BANK, NA AS TRUSTEE
OF THE LEHMAN MORTGAGE
TRUST 2007-1 TRUST FUND

                                      ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

                        MEMORANDUM OPINION 1

                                      ------------




    1
         See Tex. R. App. P. 47.4.